Citation Nr: 0313623	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of a debt (in the 
calculated amount of $7,881.00) stemming from the overpayment 
of improved death pension benefits, to include the question 
of whether such debt was properly created and/or calculated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1951.  The veteran died in November 1987.  The 
appellant is the veteran's widow.  

This appeal initially arose from a December 1993 decision 
rendered by the Committee on Waivers and Compromises (COW) of 
the Nashville, Tennessee Regional Office (RO).  By this 
decision, the COW declined to waive recovery of a $7,881.00 
debt the appellant had been deemed to have accrued as a 
result of an overpayment of improved death pension benefits 
by the Department of Veterans Affairs (VA).  The COW's 
decision was premised upon its determination that the 
appellant, though not having acted in bad faith, was 
nonetheless at fault for the creation of the overpayment.  
The COW reasoned that it would not be against equity and good 
conscience to require the appellant to repay the debt.  

In November 1996, the Board of Veterans' Appeals (Board) 
remanded the claim for the purpose of addressing the question 
as to whether the overpayment was properly 
calculated/created. 

In April 1998, the Board again remanded the case for an 
adjudication regarding the propriety of the creation of the 
appellant's debt.  The case subsequently returned to the 
Board and was remanded in April 2001.  The RO was requested 
to review the claims folder pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO was also to determine 
if the debt was properly created and to inform the appellant 
of its determination.  If an overpayment remained, the RO was 
to forward this matter to the COW for a readjudication of 
waiver of recovery of the indebtedness.  

A RO hearing was held in January 2002 and a transcript of 
this hearing has been associated with the claims folder.  In 
a November 2002 supplemental statement of the case (SSOC), 
the COW determined that the appellant was at fault in failing 
to report countable income in a timely manner, and continued 
the denial of waiver of the overpayment.


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective July 1, 1990 and was notified at the time of the 
original award that her continued eligibility for benefits 
was based on income and that she should notify the VA of any 
changes in income.

2.  The appellant was overpaid improved death pension 
benefits in the amount of $7,881.00 for the period from 1990 
to 1993 due to her failure to accurately inform the VA of the 
receipt of additional income.

3.  The appellant was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment in question.

4.  The appellant was at fault in the creation of the 
overpayment; recovery would not result in undue financial 
hardship; recovery of the debt would not nullify the 
objective for which benefits were intended; and appellant 
would be unjustly enriched if benefits were not recovered.


CONCLUSIONS OF LAW

1.  The overpayment of VA improved death pension benefits in 
the amount of $7,881.00 was not due to error solely on the 
part of the VA and was otherwise properly created.  See 
38 C.F.R. § 3.660(a) (2002).

2.  The appellant was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of improved death pension 
benefits in the amount of $7,881.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Notwithstanding, the Board notes that the appellant 
was notified by letter dated in August 2001 of her rights in 
the VA claims process.  In various letters she has also been 
specifically informed of the additional income considered by 
VA and of the calculations surrounding the creation of the 
overpayment.  Further, the Statement of the Case (SOC) and 
various SSOC's notified the appellant of the actions taken, 
the evidence of record, and of the reasons and bases for 
denial of the requested waiver.  

Accordingly, the Board finds that under the circumstances of 
this case further remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Creation of the Debt

Generally, a surviving spouse in receipt of VA pension 
benefits must notify the VA of all circumstances that would 
affect his or her entitlement to receive pension benefits or 
the rate of those benefits.  See 38 C.F.R. § 3.660(a)(1) 
(2002).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 C.F.R. 
§ 3.271(a) (2002).  Unreimbursed medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period.  38 C.F.R. § 3.272(g) (2002).  

Basic entitlement to VA improved death pension exists if, 
among other things, the surviving spouse's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. § 3.3(b)(4) (2002).  The maximum annual rate of VA 
improved death pension benefits for a surviving spouse was 
$4,535 effective December 1, 1989; $4,780 effective December 
1, 1990; $4,957 effective December 1, 1991; and $5,106 
effective December 1, 1992.  See VA Manual M21-1, Part 1, 
Appendix B.  
 
In June 1990, the appellant submitted an Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse.  She reported total monthly benefits in the 
amount of $192.78.  Letters dated in September 1990 notified 
the appellant that she was awarded a monthly pension based on 
the difference between her countable annual income and the 
maximum annual rate.  She was advised that the rate of 
pension was directly related to income and that she must 
notify VA immediately if she received income from any other 
source.  She was further advised that failure to inform VA 
promptly of income changes may result in the creation of an 
overpayment.  

In September 1991, the appellant submitted an Improved 
Pension Eligibility Verification Report (Surviving Spouse 
With No Children) (EVR).  She indicated that she had not 
worked at any time during the past 12 months and that her 
only source of income was retirement in the amount of $192.78 
per month.  She denied any other source of income for the 
periods from July 1, 1990 to June 30, 1991 and from July 1, 
1991 to June 30, 1992.  

In July 1992, the appellant submitted another EVR.  She 
denied having worked at any time in the past 12 months and 
reported her only income as $192.78 per month in retirement 
benefits.  She denied any other source of income for the 
periods from July 1, 1991 to June 30, 1992 and from July 1, 
1992 to June 30, 1993.  

By letter dated in June 1993, the appellant was notified that 
VA proposed to stop her payments effective July 1, 1990 based 
on information that she received additional unreported income 
and consequently, her countable annual income exceeded the 
maximum annual income limit for a surviving spouse to receive 
pension benefits.  The appellant subsequently responded.  She 
did not dispute the receipt of additional income but 
indicated that she had several thousands in medical bills and 
that with a $4.50 per hour job, she needed all the extra in 
order to survive.  She further indicated that if her benefit 
stopped, she would be in danger of losing her car and home.  

In July 1993, the appellant submitted an EVR indicating that 
she had received wages from employment during the past 12 
months.  She reported wages from employment and interest 
income for the period from July 1, 1992 to June 30, 1993.  
She also submitted information indicating unreimbursed 
medical expenses in the amount of $2,260.93 for the years 
1992 and 1993.  In August 1993, the appellant's improved 
death pension benefits were terminated effective July 1, 
1990, creating the overpayment in question.

At the January 2002 RO hearing, the appellant's 
representative argued that the overpayment was in error 
because she did not make an appreciable amount of money 
during some of the period covered in the overpayment and that 
there were fluctuations in her income during the period in 
question.  He further indicated numerous unreimbursed medical 
expenses.  

The appellant has been notified of the income considered by 
VA.  Although contesting the overpayment in general, the 
appellant has not specifically contested the amount of 
unreported income considered and has submitted W-2 Wage and 
Tax Statements indicating the receipt of income for tax years 
1990 to 1993.  

The Board acknowledges the appellant's reported unreimbursed 
medical expenses for the years 1992 and 1993.  Considering 
the W-2 Wage and Tax Statements submitted by the appellant 
for the years 1992 and 1993, it appears that her countable 
annual income still exceeds the maximum annual rate.  
Therefore, the reported medical expenses do not reduce the 
overpayment.  

A review of the evidence indicates that the appellant's 
annual countable income exceeded the maximum annual rate for 
the period from July 1, 1990 through July 31, 1993.  
Therefore, the appellant was not entitled to the $7,881.00 of 
improved death pension benefits that she received for the 
period from July 1, 1990 through July 1, 1993 and the 
creation of the overpayment is considered proper.

Waiver

In a December 1993 Decision on Waiver of Indebtedness, the 
COW determined that the claimant was free of fraud, 
misrepresentation, or bad faith.  The Board agrees with this 
determination.  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, the following factors are for 
consideration: 1) whether actions of the debtor contributed 
to the creation of the debt; 2) weighing fault of debtor 
against VA's fault; 3) whether collection would deprive 
debtor or family of basic necessities; 4) whether recovery 
would nullify the objective for which the benefits were 
intended; 5) whether failure to make restitution would result 
in unfair gain to the debtor; and 6) whether the debtor has 
changed position to his/her detriment due to reliance upon 
receipt of VA benefits.  38 C.F.R. § 1.965(a) (2002).  

Regarding fault, W-2's submitted by the appellant indicate 
that she received income that she did not report on EVR's 
dated in 1991 and 1992.  She testified at the January 2002 RO 
hearing that she was not aware that she was supposed to 
notify VA of income changes.  She claims that she was misled 
and did not know there was an income limit.  She further 
contended that she had no idea she was doing anything wrong.  
On review of the claims folder, however, the appellant was 
clearly notified in connection with her original award that 
her entitlement to pension benefits was income dependent and 
that she should notify the VA of any change in income.  
Therefore, the Board finds that the appellant's actions in 
failing to notify the VA promptly with regard to the receipt 
of income contributed substantially to the creation of the 
debt.  VA was paying benefits based on the income information 
supplied by the appellant and there is no indication of fault 
on the part of the VA in the creation of the overpayment.

The Board has also considered whether recovery of the 
overpayment would deprive the appellant of basic necessities.  
The most recent Financial Status Report (FSR) was submitted 
in January 2002.  The appellant reported monthly gross salary 
as $500.00 with deduction for retirement and Social Security 
of $210.78 and $711.00 respectively; however, she reported 
total deductions as only $50.00.  Consequently, it appears 
that she actually receives retirement of $210.78 per month 
and Social Security of $711.00 per month and that these 
figures were inadvertently placed in the section reserved for 
deductions.  She indicated that her total monthly net income 
was $1,021.78.  Based on the reported information, the Board 
calculated the appellant's monthly income as $1,371.78.
 
The appellant reported monthly expenses as follows:  food 
($200.00); utilities ($160.00); taxes ($18.00); insurance 
($35.00); phone ($35.00); cable ($42.00); and garbage pickup 
($15.00).  She also reported monthly payments to various 
creditors as follows: car ($294.45); furniture ($90.00); 
department store ($25.00); and building supply store 
($50.00), for total monthly expenses of $989.45.  Based on 
the reported information, the Board calculated the 
appellant's monthly expenses as $964.45.

At the January 2002 hearing, the appellant testified that her 
granddaughter lives with her and she has to put her through 
high school.  She reported that her benefits barely meet her 
monthly payments and that she works part-time (8-24 hours per 
week).  On her most recent FSR, she reported that she could 
not contribute any money to her debt on a monthly basis.  
Based on the above-referenced calculations, however, it 
appears that the appellant's monthly income exceeds expenses.  

Additionally, there is no information in the claims folder to 
suggest that the appellant's indebtedness to the Government 
should not be afforded the same consideration and attention 
she provides to her other obligations, such as cable and 
credit card bills.  The Board acknowledges the appellant's 
contentions that she is just barely getting by and has to 
work to make ends meet.  Notwithstanding, the Board is unable 
to conclude that recovery of the debt would cause undue 
financial hardship.

Regarding whether collection would defeat the purpose of the 
benefit, the Board notes that recovery would not nullify the 
objective for which benefits were intended since the 
appellant was paid benefits based on the receipt of 
retirement income only even though she was apparently 
employed.  Further, the appellant would be unjustly enriched 
if the benefits were not recovered because she was paid 
pension benefits to which she was not entitled.  

The appellant was largely at fault in the creation of this 
debt and unjust enrichment would occur if she were allowed to 
keep the benefits paid.  The degree of financial hardship is 
not shown to be severe and therefore, the facts in this case 
do not demonstrate that the recovery of the overpayment would 
be against equity and good conscience.  


ORDER

The overpayment in the amount of $7,881.00 was properly 
created.

Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $7,881.00 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

